The Chancellor
gave no written opinion, but stated *223orally, that he had no doubt of the complainants being entitled to a decree as the case was presented upon the pleadings and proofs; that he coincided with the sentiment of Lord Mansfield, in Corbitt v. Porlnitz, 1 T. R. 5, that remedies must adapt themselves to the times, and to new customs and manners as they arise, and that although the decision made .in that case was afterwards, in Marshall v. Rutton, 8 T. R. 545, overruled by the unanimous ^termination of all the judges, yet, in view of the legislative enactments upon the subject of the rights of married women to the real and personal estate which they may have at their marriage, or acquire afterwards by gift, grant, devise, or bequest, he thought the time had fully come when courts of law ought to maintain an action for debts due from the wife as well as courts of equity; but that as to the propriety of a court of equity’s maintaining a suit like this there could be no doubt whatever.
A decree was ordered for the complainants.